


110 HR 1902 IH: To prohibit brand name drug companies from compensating

U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1902
		IN THE HOUSE OF REPRESENTATIVES
		
			April 17, 2007
			Mr. Rush (for
			 himself, Mr. Waxman,
			 Mr. Markey,
			 Mr. Butterfield,
			 Mr. Doyle,
			 Ms. Schakowsky, and
			 Mr. Dingell) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit brand name drug companies from compensating
		  generic drug companies to delay the entry of a generic drug into the market,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Consumer Access to Generic Drugs Act of 2007.
		2.Unfair and
			 deceptive acts and practices related to new drug applications
			(a)Conduct
			 prohibitedIt shall be
			 unlawful for any person to directly or indirectly be a party to any agreement
			 resolving or settling a patent infringement claim in which—
				(1)an ANDA filer
			 receives anything of value; and
				(2)the ANDA filer
			 agrees not to research, develop, manufacture, market, or sell, for any period
			 of time, the drug that is to be manufactured under the ANDA involved and is the
			 subject of the patent infringement claim.
				(b)ExceptionsNotwithstanding subsection (a)(1),
			 subsection (a) does not prohibit a resolution or settlement of a patent
			 infringement claim in which the value received by the ANDA filer includes no
			 more than—
				(1)the right to market the drug that is to be
			 manufactured under the ANDA involved and is the subject of the patent
			 infringement claim, before the expiration of—
					(A)the patent that is
			 the basis for the patent infringement claim; or
					(B)any other
			 statutory exclusivity that would prevent the marketing of such drug; and
					(2)the waiver of a
			 patent infringement claim for damages based on prior marketing of such
			 drug.
				(c)EnforcementA
			 violation of subsection (a) shall be treated as an unfair and deceptive act or
			 practice and an unfair method of competition in or affecting interstate
			 commerce prohibited under section 5 of the Federal Trade Commission Act (15
			 U.S.C. 45). The Federal Trade Commission shall enforce this Act in the same
			 manner, by the same means, and with the same jurisdiction as though all
			 applicable terms and provisions of the Federal Trade Commission Act were
			 incorporated into and made a part of this Act.
			(d)DefinitionsIn this section:
				(1)AgreementThe
			 term agreement means anything that would constitute an agreement
			 for purposes of section 5 of the Federal Trade Commission Act (15 U.S.C.
			 45).
				(2)Agreement
			 resolving or settlingThe term agreement resolving or
			 settling, in reference to a patent infringement claim, includes any
			 agreement that is contingent upon, provides a contingent condition for, or is
			 otherwise related to the resolution or settlement of the claim.
				(3)ANDAThe
			 term ANDA means an abbreviated new drug application for the
			 approval of a new drug under section 505(j) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355(j)).
				(4)ANDA
			 filerThe term ANDA
			 filer means a party that has filed an ANDA with the Food and Drug
			 Administration.
				(5)Patent
			 infringementThe term patent infringement means
			 infringement of any patent or of any filed patent application, extension,
			 reissuance, renewal, division, continuation, continuation in part,
			 reexamination, patent term restoration, patent of addition, or extension
			 thereof.
				(6)Patent
			 infringement claimThe term patent infringement
			 claim means any allegation made to an ANDA filer, whether or not
			 included in a complaint filed with a court of law, that its ANDA or drug to be
			 manufactured under such ANDA may infringe any patent.
				3.FTC
			 RulemakingThe Federal Trade
			 Commission may, by rule promulgated under section 553 of title 5, United States
			 Code, exempt certain agreements described in section 2 if the Commission finds
			 such agreements to be in furtherance of market competition and for the benefit
			 of consumers. Consistent with the authority of the Commission, such rules may
			 include interpretive rules and general statements of policy with respect to the
			 practices prohibited under section 2.
		4.Forfeiture of
			 180-day exclusivity period under the FFDCASection 505(j)(5)(D)(i) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 355(j)(5)(D)(i)) is amended—
			(1)in subclause
			 (I)(bb)—
				(A)by redesignating
			 subitem (CC) as subitem (EE); and
				(B)by inserting after
			 subitem (BB) the following:
					
						(CC)In a declaratory judgment action described
				in subitem (AA), a court dismisses the action for lack of subject matter
				jurisdiction, either with or without prejudice.
						(DD)The applicant
				files with the Secretary a covenant by the patent owner that the patent owner
				will not sue the applicant for infringement with respect to the
				patent.
						;
				and
				(2)in subclause (V), by inserting
			 section 2 of the Protecting Consumer Access to Generic Drugs Act of 2007
			 or after that the agreement has violated.
			5.Notice and
			 certification of agreements
			(a)Notice of all
			 agreementsSection 1112(c)(2) of the Medicare Prescription Drug,
			 Improvement, and Modernization Act of 2003 (21 U.S.C. 3155 note) is amended
			 by—
				(1)striking
			 the Commission the and inserting the Commission (1)
			 the; and
				(2)inserting before
			 the period at the end the following: ; and (2) a description of the
			 subject matter of any other agreement the parties enter into within 30 days of
			 an entering into an agreement covered by subsection (a) or (b).
				(b)Certification of
			 agreementsSection 1112 of such Act is amended by adding at the
			 end the following:
				
					(d)CertificationThe
				Chief Executive Officer or the company official responsible for negotiating any
				agreement required to be filed under subsection (a), (b), or (c) shall execute
				and file with the Assistant Attorney General and the Commission a certification
				as follows: I declare under penalty of perjury that the following is
				true and correct: The materials filed with the Federal Trade Commission and the
				Department of Justice under section 1112 of subtitle B of title XI of the
				Medicare Prescription Drug, Improvement, and Modernization Act of 2003, with
				respect to the agreement referenced in this certification: (1) represent the
				complete, final, and exclusive agreement between the parties; (2) include any
				ancillary agreements that are contingent upon, provide a contingent condition
				for, or are otherwise related to, the referenced agreement; and (3) include
				written descriptions of any oral agreements, representations, commitments, or
				promises between the parties that are responsive to subsection (a) or (b) of
				such section 1112 and have not been reduced to
				writing..
					.
			
